Response After Non-Final Office Action
This Office action is in response to the non-final filed on 08/03/2022. 
Claims 1-6 are pending in the application.
Claims 1-6 are rejected.
Claims 1 and 3-4 are currently amended.
Claim 6 is new.
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The applicant's arguments filed August 3, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] Claim objections have been addressed and should be withdrawn.

[2] McMullen’s “passivation material” does not qualify as “wires”

[3] McMullen’s electrical vias 39 do not penetrate the critical contacts or electrical trances 32

Regarding [1], the examiner respectfully agrees and the claim objections raised in the non-final office action are hereby withdrawn. 
Regarding [2], the examiner respectfully agrees in part and disagrees in part. The passivation material alone is not a conductive wire, but the passivation material is a portion of a wire. The examiner has modified the rejection in light of the new claim language clarifying the conductivity of the bypass wires. 
Regarding [3], the examiner respectfully agrees in part and disagrees in part. The vias 39 do not penetrate the entire wire, that is, both the protective portion and the conductive portion, but 39 does penetrate the protective portion 33. The examiner has modified the rejection in light of the new claim language clarifying the conductivity of the bypass wires.
DETAILED ACTION
Specification
The new claim language in Claim 6 introduces a 112(a) new matter issue that is 
explained below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification fails to provide an enabling description for “the bypass wires are not provided with auxiliary wires” as recited in claim 6. The specification discloses “auxiliary wires 57, 67 are provided for the bypass wires 51, 61” in paragraph [0060]. The examiner assumes that the aforementioned disclosure is not the same as new claim language because the new claim language states the opposite of what is recited in the disclosure. The examiner assumes that the new claim language is distinct from the original content in the specification, and is therefore, new.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by McMullen et al. (U.S. Publication No. 2018/0170037; hereinafter “McMullen”).
Regarding claim 1, McMullen discloses a piezoelectric device comprising: 
a substrate (Figs. 1-2, 2) having opening portions (Figs. 1-2, 12/15); 
a vibrating plate (Figs. 1-2, 20) provided to overlap (Fig. 1) with the substrate (Figs. 1-2, 2) and having a plurality of vibrating regions (Figs. 1-2, 22) overlapping (Fig. 1) with the opening portions (Figs. 1-2, 12/15) in a plan view (Figs. 1-2) as seen from a thickness direction (Figs. 1-2, thickness in z-direction) of the substrate (Figs. 1-2, 2); 
a plurality of piezoelectric elements (Figs. 1-2, 24) provided in the plurality of vibrating regions (Figs. 1-2, 22); and 
bypass wires (Figs. 1-2, 32-33 in combination) provided outside (Figs. 1-2) of the plurality of vibrating regions (Figs. 1-2, 22) of the vibrating plate (Figs. 1-2, 20) and electrically coupled (Figs. 1-2) to the plurality of piezoelectric elements (Figs. 1-2, 24), the bypass wires (Figs. 1-2, 32-33 in combination) being electrically conductive wires (Figs. 1-2, 32) wherein 
a plurality of slits (Figs. 1-2, 13/16/39) penetrating the bypass wires (Figs. 1-2, 32-33 in combination) in the thickness direction (Figs. 1-2, thickness in z-direction) are provided (Figs. 1-2) in the bypass wires (Figs. 1-2, 32-33 in combination).  
Regarding claim 2, McMullen discloses the piezoelectric device according to claim 1, wherein the plurality of slits (Figs. 1-2, 13/16/39) are intermittently provided (Figs. 1-2) along wiring directions (Figs. 1-2, wiring in x-direction) of the bypass wires (Figs. 1-2, 32-33 in combination).  
Regarding claim 3, McMullen discloses the piezoelectric device according to claim 1, wherein 
the plurality of slits (Figs. 1-2, 13/16/39) divide (Figs. 1-2) the bypass wires (Figs. 1-2, 32-33 in combination) in width directions (Figs. 1-2, width in x-direction), and 
auxiliary wires (Figs. 1-2, 35/37) electrically coupling (Figs. 1-2) parts (Figs. 1-2) divided (Figs. 1-2) by the plurality of slits (Figs. 1-2, 13/16/39) and formed using a material (Figs. 1-2; [0083]; [0088]) having higher flexibility (Figs. 1-2; [0083]; [0088]) than that of the bypass wires (Figs. 1-2, 32-33 in combination) are provided in the bypass wires (Figs. 1-2, 32-33 in combination).  
Regarding claim 4, McMullen discloses the piezoelectric device according to claim 1, wherein the plurality of slits (Figs. 1-2, 13/16/39) are provided side by side (Figs. 1-2) in width directions (Figs. 1-2, width in x-direction) of the bypass wires (Figs. 1-2, 32-33 in combination).  
Regarding claim 5, McMullen discloses an electronic apparatus comprising: the piezoelectric device according to claim 1; a drive circuit (Figs. 1-2; [0080]) that drives (Figs. 1-2; [0080]) the piezoelectric device (Figs. 1-2); and a control unit (Figs. 1-2; [0080]) that controls (Figs. 1-2; [0080]) the piezoelectric device (Figs. 1-2) via the drive circuit (Figs. 1-2; [0080]).
Regarding claim 6, McMullen discloses the piezoelectric device according to claim 1, wherein the bypass wires (Figs. 1-2, 32-33 in combination) are not (Figs. 1-2, portions of 32-33 not provided with auxiliary wires 35/37) provided with auxiliary wires (Figs. 1-2, 35/37).
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837